Citation Nr: 1716703	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether reduction of the Veteran's right knee instability, from 20 percent to noncompensable, effective December 1, 2015, was proper.  

2.  Whether reduction of the Veteran's left knee instability, from 20 percent to noncompensable, effective December 1, 2015, was proper.  

3.  Entitlement to a rating in excess of 20 percent for right knee instability, prior to December 1, 2015.  

4.  Entitlement to a rating in excess of 20 percent for left knee instability, prior to December 1, 2015.  

5.  Entitlement to an increased rating for left knee traumatic arthritis, currently evaluated as 10 percent disabling.  

6.  Entitlement an increased rating for tendon inflammation of the right knee, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased (compensable) rating for scars, head, face, or neck.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to January 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2013 and November 2014 of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2013 decision denied the increased ratings claims on appeal.  In the November 2014 decision, the RO proposed to reduce the 20 percent ratings for left and right knees to noncompensable.  The Veteran disagreed, and the current appeal ensued.  

A hearing was held in February 2016, by means of video conferencing equipment with the appellant in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was sitting in Washington, DC.  38 U.S.C.A. § 7107 (c) (West 2014).  A transcript of the hearing is in the claims file.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his 20 percent ratings for instability of left and right knees should not have been reduced from 20 percent to noncompensable, effective December 1, 2015, respectively.  He also believes that his service-connected instability for left and right knees, prior to December 1, 2015, left knee traumatic arthritis, tendon inflammation of the right knee, and scars, head, face or neck are more severe than currently rated.  

A review of the record shows that VA examinations of June 2013, and October 2014 were the examinations used to initiate the proposed reduction from 20 percent to noncompensable for instability of the left and right knees.  

The June 2013 VA examination indicated in a note on the examination a history of moderate instability of the left and right knees.  The examiner stated in a note on the examination that there was no right knee instability, and the left knee showed instability, but it was mild in degree.  The October 2014 VA examination showed normal results, with no left or right instability.  

A November 2014 rating decision proposed a reduction in the Veteran's rating from 20 percent to noncompensable for instability of both knees.  The Veteran disagreed, and requested a predetermination hearing.  

During the hearing, the Veteran stated that he would like for his private physician to fill out a Disability Benefits Questionnaire (DBQ) in relation to the proposal to reduce his rating for his left and right knee instability.  That was done.  However, his May 2015 DBQ was contradictory.  The examiner stated that there was no history of lateral instability, which is contradictory to his prior examinations of June 2011, and June 2013 (mild instability, left knee).  The examiner stated that joint stability testing was performed and showed joint instability.  Then, the examiner stated that both knees were normal as it related to instability.  

As a result of the May 2015 private DBQ, the RO decided to have the Veteran undergo a VA examination in September 2015.  There was also contradictory findings in this examination.  This examiner also stated there was no history of lateral instability, although early examinations showed differently.  She stated that joint stability testing was performed, but in a February 2016 videoconference hearing, the Veteran testified that the September 2015 VA examiner did not examine him at all.  In the examination report, the examiner raised the issue of malingering on the part of the Veteran.  

Pursuant to 38 C.F.R. § 4.2, if a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  In the claim for whether reduction from 20 percent to noncompensable for instability of the left and right knee was proper, there were numerous contradictory findings throughout.  He was initially found to have instability of both knees, moderate in degree.  Later, the right knee showed no instability, but the left knee showed mild instability.  The private DBQ had contradictory findings in the examination throughout, and the most recent VA examination had some contradictory statements, raised the issue of malingering on the part of the Veteran, and the Veteran stated that because of his questioning of the examiner, she did not examine him at all.  Accordingly, additional examination must be performed in this regard.   

All of the other issues on appeal the Veteran asserts were more severe than currently rated.  As to all of the claims related to the knees, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of " 
38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  These findings should be addressed in the examination of the knees.  

Also, the Veteran underwent a June 2013 VA examination for his scars of the face, head, and neck.  Photographs were taken in connection with that examination, but are not associated with the claims folder.  Those records should be obtained, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS/claims file any new medical evidence related to the service-connected left and right knee instability, tendon inflammation of the right knee, left knee traumatic arthritis, and scars, head, face, or neck, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should undergo an appropriate VA examination to determine the severity of the Veteran's instability of the left and right knee, tendon inflammation of the right knee, and left knee traumatic arthritis.  All indicated studies should be performed.  The VA examiner should specifically test the range of motion of the knees in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right knees.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed.  

The examiner should also perform joint stability testing of both knees and indicate if there is any recurrent abnormality of lateral instability or subluxation, is it mild, moderate, or severe.  All findings and conclusions requested should be set forth in a legible report.  

3.  The Veteran should undergo an appropriate VA examination to determine the severity of the Veteran's scars, head, face, or neck.  All indicated studies should be performed.  The VBMS file must be reviewed in connection with the examination and must be annotated as reviewed.  All findings and conclusions requested should be set forth in a legible report.  The examiner should address characteristic disfigurement and take into consideration unretouched color photographs and the photographs should be associated with the claims/VBMS file.  
4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative, should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




